DETAILED ACTION
Claims 1-15 are pending in the present application. Claim 14 was amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03 February, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: an output of selectable names corresponding to matches found in the support for this feature can be found in the embodiment of figure 8 flow chart steps 822 through 836.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka US Patent 7,440,594 B2 in view of Williamson US Patent Application Publication Number 2012/0169880 A1.

Regarding claim 1, Takenaka teaches the following:
A method comprising: receiving user input of a name via a first user interface page generated by a computing device; matching the name to a single person registered in an access control database; populating a second user interface page with one or more images, each showing the single person, and each taken contemporaneously with one or more respective access control event occurrences identifiable to the single person; receiving user selection input that marks at least one of the images as a reference image for an appearance search to find additional images of the single person captured by video cameras within a surveillance system; and running the appearance search [note:  Abstract, “Images videotaped by the surveillance cameras are captured in the computer, face images are detected therefore, and the detected face images are compared with the face image of a specific person registered in the storage device.”; claim 15 “if the face matches previously stored image face data, applying a marker to the face in the version of the image and providing a name of the matching stored image face data; and storing the version of the image”; Figure 1, (1) camera, (3) computer, (5) storage device; Figure 3 (S1) capture images containing a face to be registered from the scanner or digital camera; (S2) detect a face to be registered from the captured images; column 4 line 24-column 5 line 24, surveillance camera 1 are captured as still images, the detected face image is compared with a registered face image previously registered in the storage device 5, the system determines whether the detected face belongs to the specific person registered, system timestamps and allows for search of a specific person, see Figure 4].
	Takenaka teach the invention substantially as cited above; however, they do not explicitly teach that the database is an access control database.  Williamson teach a database is an access control database and is utilized  to store authorized names for granting entry in association with a video based recognition system  [note: Abstract, “uses video to assist in access control to determine if a person is displaying a position indicating that he/she needs assistance … compares the image … automatically opens the door or notifying operator, such as security officer, of the situation.”; paragraph 0042, “comparing images to image, it is recognized… cameras”; paragraph 0045 automatic door opener 82 and output device 78 such as electronic lock 80; paragraph 0048 “access control database 90”; paragraph 0051 grant access; Figure 4 (90)].  It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed to the same field of endeavor of security surveillance systems and face recognition.

Claim 2: “the matching further includes displaying a list of more than one identifies of people …” [note: Takenaka, Figure 1 (4) identification results output device; Williamson, paragraph 0012, “It is determined if the live feed has an image sufficiently close to at least one of the images of interest”]
Claim 3: The method of claim 1, wherein the first and second interface pages are different interface pages [note: Takenaka, column 7 lines 38-63 various other embodiments ].
Claim 4: “the matching further includes displaying a list of one or more than one identifies of people …” [note: Takenaka, Figure 1 (4) identification results output device; Williamson, paragraph 0012, “It is determined if the live feed has an image sufficiently close to at least one of the images of interest”]
Claim 5: The method of claim 1, wherein fields of view of the video cameras cover respective access controlled doors [note: Takenaka, column 3 lines 35-67 surveillance cameras are installed in airports, stations, shopping centers, busy streets, and other places where a number of people gather, and each of the face identification device installed in a monitor center or the like; Williamson, paragraph 0026-0027 open door ].
Claim 6: The method of claim 5, wherein each of the one or more images form a part of a respective video clip showing the single person unlocking, opening and entering a respective one of the access controlled doors [note: Williamson, paragraph 0012 “video images are captured in real time from at least one video camera”; paragraph 0013 “the access control device includes a door and a device to control unlocking of the door”; paragraph 0027 “system 64 that records/stores the images from a plurality of cameras”; paragraph 0031 “monitors and grants access”; paragraph 0051 “the video assist receives a request to grant access to a specific location”, video camera 36]. 
It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed to the same field of endeavor of surveillance systems and face recognition. 

Claim 7: The method of claim 1, wherein the computing device is one of the following: a personal computer system, a tablet, a phablet, a smart phone, a personal digital assistant, a laptop computer, and a smart television [note: Takenaka, Figure 1 (3) computer; column 3 lines 53-67 ].
Claim 8: The method of claim 1, wherein the access control event is an access door unlocking [note:  Williamson, paragraph 0051 “the video assist receives a request to grant access to a specific location”, video camera 36]. It would have been obvious to one of ordinary skill at the time of the effective filing date to have combined the cited references since they are both directed to the same field of endeavor of surveillance systems and face recognition. 
Claim 9: The method of claim 1, wherein the access control database is in a same physical storage being employed to store video captured by the video cameras [note: Takenaka, column  7 lines 38 -63; figure 1 ].

The scope of limitations of claims 10-15 parallel claims 1-9; therefore, they are rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive. 
	In the remarks Applicant’s argued the following:
ARGUMENT: Regarding rejection cited under 35 USC 112 second paragraph, the examiner did not cite support for the omitted structural element.
RESPONSE: Note support for this feature can be found in the embodiment of figure 8 flow chart steps 822 through 836.

ARGUMENT: The prior art does not teach access control.
RESPONSE: Note newly cited rejection citing Williamson and Takenaka.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRETA L ROBINSON/Primary Examiner, Art Unit 2169